Citation Nr: 1509657	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure (Agent Orange).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from March 1969 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  Jurisdiction has been transferred to the RO in New Orleans, Louisiana.  

In his September 2012 substantive appeal, the Veteran limited the appeal to service connection for diabetes.  


FINDINGS OF FACT

1.  The Veteran currently has diabetes mellitus, Type II.

2.  The Veteran served in Thailand during the Vietnam era on a temporary duty assignment as part of Rapid Area Maintenance (RAM) teams during June and July 1973.

3.  The Veteran set foot within the Republic of Vietnam during his RAM assignment and was thus exposed to herbicides during active duty.    


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, Type II are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In the instant case, the current disability prong of service connection is met through VA treatment records confirming a diabetes mellitus, Type II diagnosis.  

Next, an in-service event, injury, or disease must be demonstrated.  The Veteran is not shown to have had diabetes or associated symptoms in service.  However, the Board resolves reasonable doubt in his favor to find that he qualifies for a presumption of herbicide exposure as explained below.  See 38 U.S.C.A. § 1116(f) (West 2014), 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

Review of the personnel records reflects that the Veteran had several tours of duty in Thailand during the Vietnam era.  The presumption of herbicide exposure is limited exclusively to Veterans who set foot on Vietnam within the applicable dates.  See also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  Thus, in many cases, service in Thailand does not qualify for a presumption of herbicide exposure.  But see VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q and r. pertaining to herbicide exposure for Veterans serving in Thailand during the Vietnam era.  

Although the service department records only verify Thailand duty stations, there is evidence suggesting that the Veteran set foot in Vietnam.  In his June 2012 substantive appeal, the Veteran reports that he had to fly from Thailand to Vietnam on several occasions.  Personnel records show that the Veteran had a temporary duty assignment based in Thailand as a member of a Rapid Area Maintenance (RAM) team from June 1st to July 18th 1973.  (February 5, 1974 Performance Report).  He was assigned to repair crashed helicopters.  A September 2008 Defense Personnel Records Image Retrieval System (DPRIRS) report reflects that RAM teams during the Vietnam War were mobile outfits and assigned to repair combat damaged aircraft.  A March 1994 report published by the Air University Press (under the United States Air Force's Air Education and Training Command) suggests that they routinely served in Vietnam combat zones.  See http://www.dtic.mil/dtic/tr/fulltext/u2/a278635.pdf, pages 10-11, (last visited March 3, 2015).  

Resolving reasonable doubt in the Veteran's favor, the personnel records confirming RAM service in Thailand and lay reports are sufficient evidence that the Veteran set foot in the Republic of Vietnam in 1973.  Accordingly, the Veteran is presumed to have been exposed to herbicides during service, which establishes an in-service event.  38 C.F.R. § 3.307(a)(6) (iii) (2014).  

Since diabetes mellitus, Type II is a disease that is presumptively related to herbicide exposure, the nexus element of service connection is also satisfied.  
38 C.F.R. § 3.309(e) (2014).  

In summary, the three basic prongs of service connection are met as explained above.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  Service connection for diabetes mellitus, Type II is granted.  




ORDER

Service connection for diabetes mellitus, Type II is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


